UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22748 YCG Funds (Exact name of registrant as specified in charter) 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Name and address of agent for service) (512) 505-2347 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Schedule of Investments February 28, 2013 (Unaudited) YCG Enhanced Fund Number of Shares Value COMMON STOCKS - 87.86% Activities Related to Credit Intermediation - 0.72% Western Union Co. $ Beverage Manufacturing - 13.18% Coca-Cola Co. PepsiCo., Inc. Cable and Other Subscription Programming - 2.61% DIRECTV (a) Communications Equipment Manufacturing - 1.43% Cisco Systems, Inc. Depository Credit Intermediation - 1.15% Wells Fargo & Co. Drugs and Druggists' Sundries Merchant Wholesalers - 11.36% Procter & Gamble Co. Grain and Oilseed Milling - 5.70% Unilever NV - ADR Grocery and Related Product Merchant Wholesalers - 5.91% Sysco Corp. Health and Personal Care Stores - 0.98% CVS Caremark Corp. Insurance Carriers - 7.81% Aon Plc Wellpoint, Inc. Legal Services - 3.03% Mastercard, Inc. Medical Equipment and Supplies Manufacturing - 7.55% Becton, Dickinson & Co. C.R. Bard, Inc. Newspaper, Periodical, Book, and Directory Publishers - 6.91% MSCI, Inc. (a) News Corp. Oil and Gas Extraction - 1.16% Occidental Peteroleum Corp. Total SA - ADR Other Financial Investment Activities - 1.05% Nicholas Financial, Inc. Other General Merchandise Stores - 2.80% Tesco Plc - ADR Other Information Services - 1.06% Google, Inc. (a) Pharmaceutical and Medicine Manufacturing - 1.94% Johnson & Johnson Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 7.71% Clorox Co. Colgate-Palmolive Co. Software Publishers - 2.41% Microsoft Corp. Sound Recording Industries - 0.93% Vivendi SA - ADR Support Activities for Mining - 0.46% Ensco Plc TOTAL COMMON STOCKS (Cost $28,719,832) Principal Amount Value SHORT-TERM INVESTMENTS - 10.86% U.S. Treasury Bills - 10.86% U.S. Treasury Bill 0.098%, 05/23/2013 0.113%, 06/27/2013 0.113%, 07/05/2013 0.113%, 07/18/2013 0.113%, 07/25/2013 0.123%, 08/15/2013 TOTAL SHORT-TERM INVESTMENTS (Cost $3,797,882) Total Investments (Cost $32,517,714) - 98.72% Other Assets In Excess Of Liabilities - 1.28% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt Plc Public Limited Company (a) Non-Income Producing Schedule of Options Written Contracts Value PUT OPTIONS Bank of New York Mellon Corp. Expiration: March, 2013; Exercise Price: $27.00 64 $ Cisco Systems, Inc. Expiration: April, 2013; Exercise Price: $21.00 82 Corning, Inc. Expiration: April, 2013; Exercise Price: $12.00 DIRECTV Expiration: June, 2013; Exercise Price: $49.00 30 Ensco Plc Expiration: March, 2013; Exercise Price: $62.50 55 Google, Inc. Expiration: April, 2013; Exercise Price: $750.00 5 Microsoft Corp. Expiration: April, 2013; Exercise Price: $28.00 61 Occidental Petroleum Corp. Expiration: May, 2013; Exercise Price: $85.00 10 Wellpoint, Inc. Expiration: March, 2013; Exercise Price: $65.00 13 Wells Fargo & Co. Expiration: April, 2013; Exercise Price: $35.00 74 Western Union Co. Expiration: May, 2013; Exercise Price: $14.00 Total Options Written(Premiums received $99,763) $ The cost basis of investments for federal income tax purposes at February 28, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Valuation Measurements Management has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 -
